Citation Nr: 1743173	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for mood disorder, not otherwise specified, with features of depression and anxiety, prior to October         16, 2008.  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from October 1963 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2008.

The May 2008 rating decision granted service connection for mood disorder, not otherwise specified, with features of depression and anxiety, and assigned a 30 percent rating effective February 28, 2005.  The rating was increased on two occasions, first to 50 percent and later to 70 percent, both effective October 16, 2008.  See June 2010 and March 2014 rating decisions.  The Veteran has indicated that he is satisfied with the 70 percent rating assigned effective October 16, 2008.

The Board notes that the Veteran has an appeal pending at the RO concerning entitlement to an earlier effective date for a total disability rating based on unemployability that has been perfected.  However, action is still being taken 
on this issue and it has not yet been certified to the Board.  See Tyrues v. Shinseki, 
23 Vet. App. 166 (2009) (VA has the power to bifurcate a single claim and adjudicate different theories separately).  As such, this issue will be the subject of a later Board decision as if necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period of the claim prior to October 16, 2008, the Veteran's mood disorder, not otherwise specified, with features of depression and anxiety, was manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability.   

CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, have been met for mood disorder, not otherwise specified, with features of depression and anxiety,    for the period of the claim prior to October 16, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7; 4.130, Diagnostic Codes 9413, 9435 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.        See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for mood disorder, not otherwise specified, with features of depression and anxiety, was granted in the May 2008 rating decision that is the subject of this appeal.  The RO assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435, effective February 28, 2005.  The rating was subsequently increased on two occasions pursuant to Diagnostic Code 9413, 
first to 50 percent and subsequently to 70 percent, both effective October 16, 2008.  See June 2010 and March 2014 rating decisions.  As the Veteran has indicated satisfaction with the 70 percent rating effective October 16, 2008, the Board's decision focuses on whether he is entitled to an initial rating in excess of 30     percent prior to that date, specifically between February 28, 2005 and October      16, 2008.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9413 (2016). 


A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking,          or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve    as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).     In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level     of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The record also contains Global Assessment of Functioning (GAF) scores assigned   by clinicians, which reflect the psychological, social, and occupational functioning    on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240 (1995). Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5). See 38 C.F.R. § 4.125, amended by        79 Fed. Reg. 45099 (effective Aug. 4, 2014). Although DSM-5 does not use the     GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned. Thus, the Board will consider the GAF scores of record in evaluating the Veteran's occupational and social functioning. However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned. See Carpenter v. Brown, 8 Vet. App. 240 (1995). The percentage evaluation is based on all of the evidence that bears on occupational and social impairment. Id ; see also 38 C.F.R. § 4.126 (2016). 

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A       GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or          co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In an October 2008 statement, the Veteran's attorney reported that a treating psychiatrist noted that the 30 percent rating underestimated the Veteran's capacity, specifically his capacity to work in gainful employment; that he had deficiencies    in areas of judgment, thinking, and mood; that he had occasional passive suicidal ideation; that he was unable to engage in significant or successful interpersonal activities with others aside from his significant other; that he had continuous dysthymia with occasional panic attacks and marked startle reaction, which, at times, was observed in neglect to personal appearance and hygiene; and that with medication management, he was sleeping better, but continued to have significant periods of despondency and anxiety.  

In a March 2009 statement, the Veteran's attorney indicated that the Veteran disagreed with the rating of 30 percent and contended that the severity of his disability was much closer to 70 percent.  It was also noted that the Veteran had long claimed that his mental condition effectively preventing him from getting      and holding gainful employment.  

In an August 2017 statement, the Veteran's attorney asserts that they are seeking the assignment of a 70 percent rating effective February 28, 2005.  The attorney pointed to a 2005 intake evaluation from Dr. H; an April 2007 VA examination report; an October 2008 report from Dr. H; and a September 2009 VA examination report in support of his assertion that he is entitled to a disability rating of 70 percent and entitlement to a TDIU effective February 28, 2005.  

An intake evaluation from licensed psychologist Dr. A.B.H. was conducted on July 26, August 2, and August 9 in 2005.  The Veteran reported difficulty sleeping, feeling anxious and tense much of the time, and a sense of hopelessness.  At the time of evaluation, the Veteran was receiving benefits from Social Security but supplemented this by delivering pizza.  He was residing with his consensual partner, with whom he had been for six years.  The Veteran reported working after service on the Chicago docks, at hot dog stands, and in automobile sales.  He later returned to California and worked in the car business as a car salesman and later as a finance officer.  He also sold cemetery plots.  The Veteran had been married three times   and had three children, with whom he had no contact.  

Mental status examination revealed that the Veteran was well attired with sad       and anxious mood.  Affective range was constricted and dysthymic.  There was     no indication of perceptual disturbance or thought disorder.  He was oriented in    all spheres and understood that the purpose of the evaluation was related to counseling services.  Immediate recall fell slightly below other aspects of cognitive functioning.  Scores on clinical personality scales found significant elevations measuring avoidant and negativistic personality patterns.  This was considered a conflicted avoidant individual.  The Veteran would like to be appreciated, but has strong fears of rejection. This makes him apprehensive of social contact.  Typically, he will be a loner. He will retreat into his own world. Interpersonally, he can be nervous unless he is in a well structured environment.  He is sensitive to his own feelings and the reactions that his feelings may have on others.  His interactions with those he is able to form a relationship with will likely to be moody and resentful. He can be friendly and cooperative at times, only to become later negativistic and hostile.  Mood fluctuations can occur.  This has been noted in individuals with dissociative personality reactions.  Scores on severe personality syndromes fell within normal limits.  Among clinical syndromes, the Veteran scored highest on measures of somatic concerns and depression.  Among severe clinical syndromes, he scored highest on measures of major depression.  There      was some indication of suicidal ideation and lethality risks.  Axis I diagnoses of generalized anxiety disorder and major depression, recurrent, were provided.  He was also diagnosed with a personality disorder on Axis II.  The highest level of adaptive functioning in the past year was noted to be 65 and the current level of adaptive functioning was noted to be 50.  

A progress report from Dr. H. with dates of contact spanning October 2005 to January 2006 indicates that in the past decade, the Veteran had become increasingly depressed with a lack of interest in usual and pleasurable activities.  He maintained a significant other, but aside from this, had been isolated. He had been underemployed.  He had      a history of working in sales and as a finance manager for auto and RV sales.  At      the beginning of treatment, the Veteran was working as a pizza delivery man; most recently he had been employed in a part time basis at Yuma Proving Grounds through a civilian contractor testing weapon systems.  It was noted the Veteran had responded favorably to cognitive behavioral therapy techniques to dispute dysfunctional thought patterns and that he reported improved communication with his significant other. The highest level of adaptive functioning in the past year was noted to be 65 and the current level of adaptive functioning was noted to be 55.  

A progress report from Dr. H. with dates of contact spanning February 2006 to July 2006 indicated that the Veteran was responding favorably to cognitive behavioral therapy techniques to dispute dysfunctional thoughts and had also done a better job in identifying feelings and emotions and relabeling these as cues for coping.  It was noted he was working part time at Yuma Proving Grounds, assisting with weapons testing.  The highest level of adaptive functioning in the past year was noted to be 55 and the current level of adaptive functioning was noted to be 55.  

A progress report from Dr. H. with dates of contact spanning August 2006 to July 2007 indicates that the Veteran reported successful relationship with his significant other and a loving home environment.  It was noted the Veteran was responding well to cognitive behavioral therapy and that his level of adaptive functioning improved with it.  He was employed as a pizza delivery man but there had been a significant decline in the type of positions that he had been able to hold because of difficulty concentrating.  The highest level of adaptive functioning in the past year was noted to be 65 and the current level of adaptive functioning was noted to be 65.  

The Veteran underwent a VA mental disorders examination in April 2007.  In pertinent part, he reported that he had experienced symptoms of anxiety and depression over the years, and also had had difficulties with drug use, alcohol dependence, being frequently fired from jobs, and experiencing three failed marriages.  Currently, he was experiencing symptoms of exaggerated startle  response, generalized anxiety and irritability, social isolation, depressed mood,        and insomnia.  The severity of symptoms was moderate, and the duration of symptoms had been chronic and continuous.  

The Veteran reported he had been seeing a psychologist for several sessions who provided him with tools to help control his symptoms. He was also prescribed several medications from his primary care provider.  The Veteran was working part time in pizza delivery.  He reported a long and sporadic work history where he was let go from several jobs and had difficulties holding onto employment.  He asserted that     the periods of unemployment were due to the effects of his mental disorder.  The Veteran reported he was living with a woman but not married and that he had no contact with his previous wives or three children.  Socially, he tended to isolate himself and would primarily stay at home other than leaving home for work. The Veteran reported three years of sobriety from alcohol and had not used illegal substances for a couple decades.  He denied difficulties with violent or assaultive behavior.  

Mental status examination revealed no impairment in thought process or communication; and no delusions or hallucinations. His behavior in the session  was friendly and cooperative.  He reported no current suicidal or homicidal ideation. The Veteran was able to maintain personal hygiene and complete        basic activities of daily living independently.  He was oriented times four and experienced no significant memory loss or impairment.  There were no obsessive  or ritualistic behaviors; speech was of normal rate and rhythm; and there were no panic attacks present, though the Veteran did experience significant symptoms of insomnia, depressed mood, and anxiety.  There was no impaired impulse control.  In the summary of  social functioning, the examiner noted that the Veteran did   tend to isolate himself, but was able to appropriately interact with others; that he engaged in few social activities, but completed basic activities of daily living independently; and that he was able to meet family responsibilities and meet work demands and responsibilities. Axis I diagnoses of mood disorder, not otherwise specified, with features of depression and anxiety; and polysubstance dependence in full sustained remission were made and a GAF score of 60 was assigned.  

A progress report from Dr. H. with dates of contact spanning September 2007          to February 2008 indicates that the Veteran reported a loving and successful relationship with his significant other, but that he had difficulty maintaining and sustaining employment.  He had worked delivering pizzas, which was a significant decline, and had been a finance manager for an RV and auto dealership, but had been unsuccessful working as a salesman.  Although the Veteran was responding well to cognitive behavioral therapy and his level of adaptive functioning had improved on this, without it, his anxiety would escalate and the Veteran reported    he remained uncomfortable with an exacerbation of anxiety-related symptoms and depression.

An April 2008 VA psychiatry note documents that the Veteran reported improved mood with medication and feeling relaxed.  Mental status examination revealed that the Veteran was well groomed with good hygiene.  Behavior was normal with no mannerisms and no abnormal movements.  Speech was of normal rate, volume and articulation, affect was normal, and mood was "I feel relaxed."  Thoughts processes were normal, logical, and goal directed, with no looseness of association or flight   of ideas.  Thought content was normal without delusions, feelings of helplessness   or hopelessness, and obsessions.  Suicidal and homicidal ideation, intent and plan  were all absent.  There were no auditory or visual hallucinations or flashbacks.    The Veteran was oriented to time, place, person and situation. Memory was intact, intelligence was average, and attention, concentration, insight and judgment were good.  A GAF score of 60 was assigned.  

A May 2008 VA psychiatry note indicates that the Veteran was having weird dreams, but no nightmares.  Trouble sleeping was reported.  Mental status examination revealed that the Veteran was well groomed with good hygiene.  Behavior was normal with no mannerisms and no abnormal movements. Speech was of normal rate, volume and articulation, affect was normal, and mood was euthymic.  Thoughts processes were normal, logical, and goal directed, with no looseness of association or flight of ideas.  Thought content was normal without delusions, feelings of helplessness or hopelessness, and obsessions.  Suicidal and homicidal ideation, intent and plan were all absent.  There were no auditory or visual hallucinations or flashbacks.  The Veteran was oriented to time, place,  person and situation.  Memory was intact, intelligence was average, and attention, concentration, insight and judgment were good.  

A July 2008 VA psychiatry note indicates that the Veteran reported that he had emailed an old friend in an attempt to reconnect.  Medication for sleep was helping him fall asleep, but he was still rising early.  Medication had also helped with letting things from his past go when they came up.  Mental status examination revealed       that the Veteran was well groomed with good hygiene.  Behavior was normal with     no mannerisms and no abnormal movements.  Speech was of normal rate, volume           and articulation, affect was restricted, and mood was "I'm comfortable with you."  Thoughts processes were normal, logical, and goal directed, with no looseness of association or flight of ideas. Thought content was noted to be preoccupied with past experiences, but there were no delusions, feelings of helplessness or hopelessness, or obsessions.  Suicidal and homicidal ideation,   intent and plan were all absent.  There were no auditory or visual hallucinations or flashbacks.  The Veteran was oriented to time, place, person and situation.  Memory was intact, intelligence was average, and attention, concentration, insight and judgment were good.  A GAF score of 60 was assigned.

In a July 2008 letter, Dr. H. reports that the 30 percent rating underestimates the Veteran's capacity, specifically his capacity to work in gainful employment. Dr. H. noted the Veteran's history of working delivering pizza within the past several years, which is a decline in his previous employment as a finance manager for RV and auto dealerships, as well as previous work in sales.  It was Dr. H's opinion that the Veteran is unemployable and that if he were in a competitive environment, he would not be able to maintain that employment.  He currently was not working.     Dr. H. reported that he had conferred with the Veteran's treating psychiatrist at VA, who also opined that the Veteran is unemployable.  An attached progress report with dates of contact spanning between April 2008 and September 2008, but dated October 16, 2008, cites deficiencies in areas of judgment, thinking, and mood; occasional passive suicidal ideation; an inability to engage in significant or successful interpersonal activities with others aside from his significant other;     and near continuous dysthymia with occasional panic attacks and marked startle reaction, at times observed in neglect to personal appearance and hygiene.  It       was also noted that the Veteran describes himself as too distractible to complete most activities and that he was sleeping better with medication management, but continued to have significant periods of despondency and anxiety.  The highest level of adaptive functioning in the past year was noted to be 48 and the current level of adaptive functioning was noted to be 45.  

An August 2008 VA psychiatry note indicates that the Veteran reported medications were working wonderfully but that sleep continued to be interrupted.  When asked about anxiety, the Veteran reported that he was fine and that he felt real good for four days of the week.  He had taken up guitar lessons and was learning to play, which took him out of himself.  Mental status examination revealed that the Veteran was well groomed with good hygiene.  Behavior was normal with no mannerisms and no abnormal movements.  Speech was of normal rate, volume and articulation, affect was normal, and mood was "pretty good."  Thoughts processes were normal, logical, and goal directed, with no looseness of association or flight of ideas.  Thought content was normal without delusions, feelings of helplessness or hopelessness, and obsessions.  Suicidal and homicidal ideation, intent and plan were all absent.  There were no auditory or visual hallucinations or flashbacks.  The Veteran was oriented to time, place, person and situation.  Memory was intact, intelligence was average, and attention, concentration, insight and judgment were good.  

An October 2008 VA psychiatry note indicates that he was still having problems with sleep and was a little depressed, but had a great time on a recent vacation.  Mental status examination revealed that the Veteran was well groomed with good hygiene.  Behavior was normal with no mannerisms and no abnormal movements.  Speech was of normal rate, volume and articulation, affect was normal, and mood was "a little depressed today."  Thoughts processes were normal, logical, and goal directed, with no looseness of association or flight of ideas.  Thought content was normal without delusions, feelings of helplessness or hopelessness, and obsessions.  Suicidal and homicidal ideation, intent and plan were all absent.  There were no auditory or visual hallucinations or flashbacks.  The Veteran was oriented to time, place, person and situation.  Memory was intact, intelligence was average, and attention, concentration, insight and judgment were good.  

Resolving all doubt in favor of the Veteran, the Board finds that a rating of 50 percent has been more nearly approximated during the period prior to October 16, 2008. As an initial matter, the Board notes that several GAF scores have been assigned during the relevant timeframe, namely scores ranging from 48 (assigned by Dr. H. in the year prior to October 16, 2008) to 65 (assigned by Dr. H. as the current level of adaptive functioning in July 2007).  As noted above, the score of 48 represents serious symptoms or any serious impairment in social, occupational, or school functioning, and the score of 65 represents mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board has considered the range in GAF scores in conjunction with the fact that the Veteran has disturbances of motivation and mood.  In that vein, Dr. H. articulated that the Veteran would have mood fluctuations and that he could be friendly and cooperative at times, only to become later negativistic and hostile.  The Veteran's disturbances of motivation and mood are also evident given the subjective symptoms reported by the Veteran prior to October 16, 2008, to include feeling anxious and tense, having a sense of hopelessness, lack of interest, impaired concentration, and irritability; and given the objective symptoms exhibited by the Veteran prior to October 16, 2008, to include impaired mood (described as sad, anxious, and depressed); and impaired affect (described as constricted, dysthymic, and restricted).  See VA and private treatment records and April 2007 VA mental disorders examination report.   

However, a rating in excess of 50 percent is not warranted.  Although there is evidence the Veteran was not working as of February 2008, the evidence indicates that he left the job delivering pizza because of the cost of gas, not due to psychiatric symptoms.  Moreover, he stopped working at the delivery job prior to that in 2007 because a new manager cut his hours and required work on weekends. Although the Board acknowledges Dr. H's determination that the Veteran should be considered a conflicted avoidant individual, which makes him apprehensive of social contact, and that there is evidence he had three failed marriages and no contact with any of his three children, the Veteran was in a relationship with a significant other during         the entire time in question and described that relationship as loving and successful.  Moreover, the Veteran emailed an old friend in July 2008 in an attempt to reconnect; took up guitar lessons in approximately August 2008; and went on vacation prior to October 2008.  Therefore, it does not appear that the Veteran had an inability to establish and maintain effective social relationships during the timeframe being considered.  

In addition, there was objective evidence that the Veteran's speech was normal rather than circumstantial, circumlocutory, or stereotyped; that his memory was intact rather than impaired for either short or long term memory; and that his judgment was consistently reported to be good rather than impaired.  While the Board acknowledges that Dr. H. reported that the Veteran had a tendency to have dysfunctional thoughts, Dr. H. also reported that the Veteran was responding favorably to cognitive behavioral therapy techniques to dispute such thoughts and VA treatment records consistently reported that thought processes were normal, logical, and goal directed, with no looseness of association or flight of ideas and that thought content was normal.  There is also no objective evidence that the Veteran had difficulty in understanding complex commands and the Veteran  denied panic attacks prior to October 16, 2008.  

Finally, the Board acknowledges Dr. H's determination that there was some indication of suicidal ideation and lethality risks.  During the April 2007 VA examination, however, the Veteran reported no current suicidal or homicidal ideation and suicidal and homicidal ideation, intent and plan were all absent in subsequent treatment records.  Moreover, VA treatment records prior to October 2008 note the Veteran denying suicidal ideation and having good judgment.  Further, review of the progress notes from Dr. H. reveals they are not fully consistent with the summaries of treatment from that provider.  Mental status examinations on those reports reported only minimal findings, and were at times
a single word such as depressed, angry, serious, frustrated, irritable and brighter.  The records prior to October 2008 also note specific focus on when his claim was going to be processed following the rating examination, and included a request from the Veteran in January 2006 to provide a letter "refuting" the VA decision.  Given      that the VA treatment records do not reflect objective findings consistent with       the summary of treatment reports from Dr. H. and that Dr. H.'s own progress     notes do not reflect objective findings that adequately support her summaries,       the Board attaches greater probative weight to the Veterans reports made when seeking VA treatment and when examined by VA, versus the reports made to        the private provider that reflect some focus on attaining VA benefits. See Madden   v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

In sum, the Board finds that a rating in excess of 50 percent is not warranted at any point prior to October 16, 2008, as the evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. During this period, the Veteran had worked until voluntarily terminating the employment for financial reasons, had a good relationship with his significant other, engaged in musical hobbies, was alert and oriented, and exhibited good to fair judgment, normal speech, and logical thought process. There was no evidence of impaired impulse control, spatial disorientation, obsessional rituals, or near-continuous panic or depression affecting the ability to function independently.  While Dr. H. suggested in a treatment summary that there was some impairment with hygiene and some lethality, as noted above, the Board assigns such conclusions less probative weight than findings on VA treatment and examination reports, which do not reflect such findings.  Ultimately, it is the impact on functioning that results from the symptomatology that dictates the evaluation to be assigned. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013) ("[38 U.S.C.A.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas"). Accordingly, a rating in excess of 50 percent is not warranted    prior to October 16, 2008. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.       Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

ORDER

For the period of the claim prior to October 16, 2008, an initial rating of 50 percent for mood disorder, not otherwise specified, with features of depression and anxiety, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


